DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titzschkau (CA 2,347,260 C).
Regarding claims 1, 8, 9, 16:  Titzschkau teaches a process for stabilizing a polyamide at a temperature of 130°C (page 13) comprising mixing polyamide with a copper compound and tris-(tribromoneopentyl)phosphate (page 12; Examples).
Regarding claims 4-5:  Titzschkau teaches CuJ (page 12; Examples), also known as CuI.  
	Regarding claims 4 and 6:  Titzschkau teaches cupper acetate (page 12; Examples).

	Regarding claim 12:  Titzschkau teaches reinforced and unreinforced polyamide 6 and polyamide 6,6 [Examples].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (CA 2,347,260 C) as applied to claim 1 above further in view of Mathur et al. (2013/0228728).

	Titzschkau fails to teach the claimed polyol.
	However, Mathur et al. teach that pentaerythritol, dipentaerythritol and tripentaerythritol is well known in the art to improve the physical properties of polyamide compositions, such as fluidity, mechanical strength, and heat stability [0108-0110].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pentaerythritol, dipentaerythritol or tripentaerythritol as taught by Mathur et al. to the composition of Titzschkau to improve the fluidity, mechanical strength, and heat stability of the composition.  All three compound possess the molecular weight of claim 17.  

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Titzschau discloses a hydrolysis test at a temperature of 130° but does not mention or suggest long term stabilization against thermal oxidation.  This is not persuasive Titzschkau teaches a process for stabilizing a polyamide at a temperature of 130°C (page 13) comprising mixing polyamide with a copper compound and tris-(tribromoneopentyl)phosphate (page 12; Examples).  Titzschakau teach testing the heat age stability of the polyamide composition at 130° (Page 13).  It is not required that Titzchakau et al. explicitly mention “long term 
The Applicant has stated that Titzchakau et al. does not explicitly teach that copper-based systems would effectively stabilize polyamides against thermal oxidation at temperatures of 145°C or less.  Titzchakau et al. teach that their copper compound is a stabilizer (abstract), and that it is an antioxidant (page 1).  Titzchakau et al. teach that it is known that adding a halogen compound to the copper compound improve the antioxidant activity (page 1).  Titzchakau et al. teach heat age stability (long term stabilization) (page 13).  Titzchakau et al.  teach that the problem they are addressing is that “Polymers are degraded easily when heated by oxidation…” (page 1).  Since Titzchakau et al. teach that their compounds are antioxidants, Titzchakau et al. is considered to teach long term stability against thermal oxidation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763